Citation Nr: 0328413	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic bronchitis 
with early emphysema. 

2.  Entitlement to service connection for a cardiac 
disability.

3.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for ear infections allegedly due to 
toxins contained in adhesives used in VA hearing aids.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from March 1956 to 
February 1962.  This case comes to the Board of Veterans' 
Appeals (Board) from rating decisions made by the RO in 
Denver, Colorado.   

In June 2002, the veteran designated the Disabled American 
Veterans (DAV) as his representative.  However, in April 
2003, he designated the Colorado Division of Veterans Affairs 
(CVA) as his representative.  Yet in a subsequent "Report of 
Contact" form associated with the claims file, it was noted 
that CVA wished to waive its representation of the veteran.  
Although the DAV submitted a brief in support of his claims 
in September 2003, the veteran must clarify his current 
wishes regarding representation.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Finally, in a March 2000 written statement, the veteran 
appeared to raise a claim for service connection for 
tendonitis.  This matter has not been developed or certified 
for appeal, and is not inextricably intertwined with the 
issues now before the Board on appeal.  Therefore, it is 
referred to the RO for appropriate action. 
 
Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Ask the veteran to clarify his wishes 
regarding representation.  If he wishes 
to be represented by DVA, offer him the 
opportunity to formally redesignate this 
organization as his representative.

2.  Review the VA and private medical 
records associated with the claims file 
following the issuance of the statement 
of the case (SOC) in April 2003.

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

4.  With any needed assistance from the 
veteran, obtain from the Social Security 
Administration any records pertinent to 
any claim made by the veteran for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.  

5.  Obtain the veteran's complete 
clinical records relating to treatment of 
any cardiac and/or ear disabilities from 
the VA medical facilities in Denver, 
Alamosa, and Albuquerque, since June 
2003.  

6.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who 
have treated him for any cardiac and/or 
ear disabilities, since June 2003.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that adjudication of his claims 
will be continued without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.  

7  Arrange for a VA examination of the 
veteran with the appropriate VA medical 
facility.  Send the claims folder to the 
examiner for complete review of the 
record prior to the examination.  Any 
testing deemed necessary should be 
conducted.  The examiner should answer 
the following questions:

a.  What is the correct diagnosis of 
the veteran's cardiac disability (if 
any)?

b.  If the veteran has a current 
cardiac disability, when did it 
first have its onset?  Is it at 
least as likely as not that this 
condition had its onset in service 
or is otherwise related to incidents 
in service?  If not, is it at least 
as likely as not that the cardiac 
disability had its onset within one 
year after discharge? 

c.  Does the veteran have recurrent 
ear infections?  

d.  If so, are the ear infections 
caused by VA treatment, in the form 
of glue/adhesives contained in VA 
hearing aids used by the veteran?  
If such causation is shown, the 
doctor should also opine as to 
whether the VA treatment involved 
fault on the part of the VA or an 
event not reasonably foreseeable.

8.  Upon receipt, review the examination 
report to ensure adequacy.  If the report 
is inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

9.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the SOC in April 2003) and 
discussion of all pertinent regulations, 
including the VCAA.  Allow an appropriate 
period of time for response.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


